DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/20/2022 has been entered. Claims 1-8 and 10 remain pending in the application, claims 9 and 11-20 are cancelled, and claims 21-23 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 12/06/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 04/20/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mansour (see rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansour (US PGPub 2010/0114112).
	With regards to claim 1, Mansour discloses (Figures 1-6) a clamp 10, comprising: 
	a first clamp portion 18a, wherein the first clamp portion 18a includes a first portion 20b of a first aperture, wherein the first aperture 20 comprises:
		a first opening (see annotated figure 6 below),
		a second opening (see annotated figure 6 below),
		a depth along a linear path from the first opening to the second opening (paragraphs 37 and 41 – “upwardly tapered aperture”); 
	a second clamp portion 18b, wherein the second clamp portion 18b includes a second portion 20a of the first aperture 20.  

    PNG
    media_image1.png
    553
    636
    media_image1.png
    Greyscale

	With regards to claim 2, Mansour discloses wherein the first aperture 20 has a circular shape (see Figure 6).  
	With regards to claim 3, Mansour discloses wherein the first clamp portion 18a includes a first portion 20b of a second aperture 20, and the second arm 18b includes a second portion 20a of the second aperture 20 (see figure 5).  
	With regards to claim 4, Mansour discloses wherein the first clamp portion 18a includes a first portion 20b of a third aperture 20, and the second arm 18b includes a second portion 20a of the third aperture 20 (see figure 5).  
	With regards to claim 5, Mansour discloses wherein the first portion 20b of the first aperture 20, the first portion 20b of the second aperture 20, and the first portion 20b of the third aperture 20 are arranged along an axis, wherein the axis is parallel to a direction of the first clamp portion 18a (see figures 5 and 6).  
	With regards to claim 6, Mansour discloses wherein the second portion 20a of the first aperture 20, the second portion 20a of the second aperture 20, and the second portion 20a of the third aperture 20 are arranged along an axis, wherein the axis is parallel to a direction of the second arm 18b (see figures 5 and 6).  
	With regards to claim 10, Mansour discloses wherein the first aperture 20 comprises a first end and a second end (see annotated figure 6 above for the two ends corresponding to where the two openings lie), and wherein the first end is associated with a first diameter, and the second end is associated with a second diameter larger than the first diameter (see annotated figure 6 above).
	With regards to claim 21, Mansour discloses wherein a diameter of the first aperture increases along the depth (paragraphs 37 and 41 – “upwardly tapered aperture”).  
	With regards to claim 22, Mansour discloses a middle section along the linear path from the first opening to the second opening, wherein the middle section is situated halfway between the first opening and the second opening (see annotated figure 6 below), and wherein 
		the first opening has a first respective diameter, 
		the second opening has a second respective diameter larger than the first respective diameter, and 5 120472957Application No.: 17/129,005Docket No.: 15805359-001101 
		the middle portion has a third respective diameter, wherein the third respective diameter is larger than the first respective diameter and smaller than the second respective diameter (see annotated figure 6 below; paragraphs 37 and 41 – an upwardly tapered diameter is going to increase from the first end to the second end, therefore the middle section will be larger than the first opening and smaller than the second opening).  

    PNG
    media_image2.png
    553
    636
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour in view of Wohl (US PGPub 2009/0264897), hereinafter known as “Wohl.”
With regards to claims 7-8, Mansour discloses the clamp as claimed in claim 1. Mansour is silent wherein the first portion of the first aperture includes a first plurality of teeth, and the second portion of the first aperture includes a second plurality of teeth; and wherein, the first plurality of teeth comprises: a first tooth associated with a first length, and a second tooth associated with a second length, wherein the first length is longer than the second length.  
However, in the same field of endeavor, Wohl teaches (Figures 1-6) wherein the first portion of the first aperture includes a first plurality of teeth 45, and the second portion of the first aperture includes a second plurality of teeth 45 (see annotated figure 6 below); and wherein, the first plurality of teeth comprises: a first tooth associated with a first length, and a second tooth associated with a second length, wherein the first length is longer than the second length (see figure 4 elements 45; paragraphs 16-17 - “projection members 45 being blunt structural features, such as raised ridges, mounds, posts or the like… the surfaces of the projection members 45 may be roughened to provide better traction… are sized and positioned such the projection members 45 of opposing palm-like curved segments 44 do not touch when the forceps are in the fully closed position… maximum height of the projection members 45 is 1.375 mm… may comprise a plurality of undulating ridge members extending transversely across the palm-like curved portion 44 and a plurality of blunt tooth members positioned adjacent the sides of the palm-like curved portion 44).

    PNG
    media_image3.png
    535
    578
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp of Mansour to include the plurality of teeth and the different lengths of the teeth as taught by Wohl for the purpose of better securing the object during grasping and pulling motions of the device, as well as providing better traction (paragraph 16 of Wohl).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour.
	With regards to claim 23, Mansour discloses the clamp as claimed in claim 22. Mansour is silent wherein the third respective diameter is twice the size of the first respective diameter, and half the size of the second respective diameter.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the clamp of Mansour to have the claimed diameter sizes since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the clamp of Mansour would not operate differently with the claimed diameter and since the depth along the linear path from the first opening to the second opening is an upwards taper (as cited in paragraphs 37 and 41 of Mansour), the clamp would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0014]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        08/09/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771